Citation Nr: 1233641	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to noise exposure during active military service. 


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

The Veteran seeks entitlement to service connection for his claimed tinnitus.  In documents of record, the Veteran contends that he was exposed to excessive noise during service, to include high frequency fans and B-52 gun systems, in the course of his duties as a B-52 mechanic and astronautical engineer.  He further alleges that he has experienced tinnitus beginning during active military service and continuing to the present day.  Therefore, the Veteran claims that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the facts of the instant case, the Veteran is competent to report his in-service noise exposure to engine noises and high frequency fans.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is also competent to report that he was exposed to these noises without hearing protection, as asserted in both his VA examination and his Notice of Disagreement.  Moreover, such noise exposure is consistent with the Veteran's military occupational specialties (MOS) of astronautical engineer, as noted on his Form DD-214.  Further, such exposure is consistent with the hearing conservation reports (HCRs) in the STRs, dated in June 1976 and August 1977.  The HCRs both showed that the Veteran had been assigned since October 1972 to a duty that entailed prolonged exposure to high frequency fans, with primary noise exposure in the shops.  Further, a Hearing Loss Consultation performed in October 1977 confirmed that the Veteran had been exposed to high frequency fans for the past three years.  Both of the HCRs state that the Veteran was assigned earmuffs to be worn, which constituted adequate protection.  To the extent that the use of earmuffs might contradict the Veteran's statements regarding hearing protection, the Board acknowledges that the HCRs reflect a very small window of the Veteran's twenty years of service, and therefore are not inherently inconsistent with the Veteran's claim that he had significant unprotected noise exposure.  In light of the foregoing, the Board finds that the Veteran was exposed to excessive noise during military service.

The Veteran asserts that he currently experiences severe bilateral constant tonal tinnitus which interferes with his sleep.  The record reflects a diagnosis of tinnitus by the December 2009 VA examiner.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board finds that the Veteran has a current disability of tinnitus.

Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

The Veteran asserts that tinnitus began during service and has continued to the present day.  The Veteran denies any significant civilian noise exposure, and there is no evidence to the contrary.  The Veteran asserts that his tinnitus is due to exposure to excessive noise during active service.

The VA examiner who evaluated the Veteran in December 2009 noted that while there were many medical consultations in the STRs, there were no complaints of tinnitus, "therefore it is less likely than not that [the Veteran's] tinnitus is service-connected."  This negative medical opinion is inadequate and therefore is not probative evidence against the Veteran's claim.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this regard, the Board notes the examiner appears to have based his rationale on a lack of documented complaint or medical treatment of tinnitus, both during and post-service.  This opinion appears to violate the principles of Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006), which held that while a lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Id.  Here, while the record is negative for post-service treatment for the Veteran's tinnitus, the lack of such records does not, in and of itself, render his statements that he has had ringing in his ears since his military service not credible.

Although not dispositive, the Board notes a non-precedential decision by the Court, McGregor v. Shinseki, CAVC No. 06-3589, 2009 WL 426236 (Feb. 23, 2009).  In McGregor, the examiner did not consider a Veteran's reported continuity of symptomatology in determining that the Veteran's disability was likely not related to his military service.  The Court stated, "The Board may violate Buchanan either directly by discounting lay testimony solely because it is not corroborated by contemporaneous medical records, or indirectly by relying on a medical opinion that impermissibly rejects the veteran's lay history solely because it is not corroborated by medical records."  Id. *2.

Here, the negative medical opinion did not give due consideration to the Veteran's competent account of tinnitus symptomatology since service.  The sole reason given by the examiner for rejecting the Veteran's lay history is the lack of corroboration of medical records.  Following McGregor and Buchanan, the Board cannot indirectly rely on such an opinion, and does not do so in this decision. 

The Court has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence).  VA regulations only require that the Veteran show a continuity of symptomatology, not of treatment, as an alternative means of establishing service connection under 38 C.F.R. § 3.303(b).

Thus, the remaining evidence of record for consideration is the Veteran's lay evidence.  In order for the Board to rely on lay evidence to establish continuity of symptomatology, the lay evidence must be not only competent, but also credible.  

In this regard, the Board finds that the Veteran competently, credibly, and consistently reported that his tinnitus began during his military service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, such is supported by his consistent statements throughout the course of his appeal.  In this regard, in his initial claim filed in July 2009, his 2009 VA examination, his notice of disagreement, his VA Form 9, and his Informal Hearing Presentation, the Veteran consistently reported that his tinnitus began during his military service and has continued to the present time.  Moreover, such assertions are consistent with his more than 20 years of service working as a B-52 mechanic and astronautical engineer, where he was exposed to high frequency fans, gun systems, and engine noise.

The Board acknowledges that the Veteran's STRs make two references to tinnitus.  The first is in the August 1977 HCR, which specifically notes "no tinnitus."  The second is an undated form wherein the Veteran denied that he currently or recently experienced ringing in his ears.  Though this form is undated, the Veteran's age is noted as 38, which dates the form between February 1991 and January 1992, during the Veteran's last year of service.  Otherwise, the STRs are negative for complaints, treatment, or diagnoses referable to tinnitus.  The Board also notes that the Veteran did not mention tinnitus until approximately seventeen years post service.

Under McGregor, in order to avoid violating Buchanan, "[t]he Board must either provide a valid reason for rejecting the appellant's lay assertions or obtain a medical opinion that is based on the factual premise that his assertions are credible."  McGregor, supra *2.  In this regard, the Board finds that, while there are indications of denial of tinnitus during service, the Veteran's consistent contentions throughout the pendency of his appeal are plausible given the Veteran's extensive exposure to excessive noise over 20 years of service.  Therefore, the Board does not find that the denials of tinnitus in the STRs are valid reasons for rejecting the Veteran's lay assertion that tinnitus began in service.  

The United States Court of Appeals for Veterans Claims has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence).

Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service, as well as his continuity of such symptomatology since service, the Board resolves all doubt in his favor and finds that tinnitus is related to his in-service exposure to excessive noise.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


